Exhibit 10.4
     
 
GUARANTEE AND COLLATERAL AGREEMENT
made by
NCI BUILDING SYSTEMS, INC.
and certain of its Subsidiaries,
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as Collateral Agent
Dated as of October 20, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1 DEFINED TERMS
    2  
1.1 Definitions
    2  
1.2 Other Definitional Provisions
    9  
 
       
SECTION 2 GUARANTEE
    10  
2.1 Guarantee
    10  
2.2 Right of Contribution
    11  
2.3 No Subrogation
    11  
2.4 Amendments, etc. with respect to the Obligations
    11  
2.5 Guarantee Absolute and Unconditional
    12  
2.6 Reinstatement
    13  
2.7 Payments
    13  
 
       
SECTION 3 GRANT OF SECURITY INTEREST
    14  
3.1 Grant
    14  
3.2 Pledged Collateral
    15  
3.3 Certain Exceptions
    15  
3.4 Intercreditor Relations
    16  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES
    17  
4.1 Representations and Warranties of Each Guarantor
    17  
4.2 Representations and Warranties of Each Grantor
    17  
4.3 Representations and Warranties of Each Pledgor
    20  
 
       
SECTION 5 COVENANTS
    21  
5.1 Covenants of Each Guarantor
    21  
5.2 Covenants of Each Grantor
    21  
5.3 Covenants of Each Pledgor
    27  
 
       
SECTION 6 REMEDIAL PROVISIONS
    29  
6.1 Certain Matters Relating to Accounts
    29  
6.2 Communications with Obligors; Grantors Remain Liable
    30  
6.3 Pledged Stock
    31  
6.4 Proceeds to be Turned Over to the Collateral Agent
    32  
6.5 Application of Proceeds
    33  
6.6 Code and Other Remedies
    33  
6.7 Registration Rights
    34  
6.8 Waiver; Deficiency
    35  
 
       
SECTION 7 THE COLLATERAL AGENT
    36  
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc
    36  
7.2 Duty of Collateral Agent
    37  
7.3 Financing Statements
    38  

 



--------------------------------------------------------------------------------



 



              Page
7.4 Authority of Collateral Agent
    38  
7.5 Right of Inspection
    38  
 
       
SECTION 8 NON-LENDER SECURED PARTIES
    39  
8.1 Rights to Collateral
    39  
8.2 Appointment of Agent
    40  
8.3 Waiver of Claims
    40  
 
       
SECTION 9 MISCELLANEOUS
    40  
9.1 Amendments in Writing
    40  
9.2 Notices
    41  
9.3 No Waiver by Course of Conduct; Cumulative Remedies
    41  
9.4 Enforcement Expenses; Indemnification
    41  
9.5 Successors and Assigns
    42  
9.6 Set-Off
    42  
9.7 Counterparts
    42  
9.8 Severability
    42  
9.9 Section Headings
    43  
9.10 Integration
    43  
9.11 GOVERNING LAW
    43  
9.12 Submission to Jurisdiction; Waivers
    43  
9.13 Acknowledgments
    44  
9.14 WAIVER OF JURY TRIAL
    44  
9.15 Additional Grantors
    44  
9.16 Releases
    44  
9.17 Judgment
    45  

      SCHEDULES
 
   
1
  Notice Addresses of Guarantors
2
  Pledged Securities
3
  Perfection Matters
4
  Location of Jurisdiction of Organization
5
  Intellectual Property
6
  Contracts
7
  Commercial Tort Claims
 
    ANNEXES
 
   
1
  Assumption Agreement
2
  Supplemental Agreement

ii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
     GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 20, 2009, made by
NCI BUILDING SYSTEMS, INC. (the “Borrower”) and certain Subsidiaries of the
Borrower in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as collateral agent
(in such capacity, the “Collateral Agent”) and administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (collectively, the “Lenders”; individually, a “Lender”) from time
to time parties to the Credit Agreement described below.
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Amended and Restated Credit Agreement,
dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“Credit Agreement”), among the Borrower, Wachovia Bank, National Association, as
Collateral Agent and Administrative Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and subject to the conditions set forth therein;
     WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of
the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, together with any agreement extending the
maturity of, or restructuring, refunding, refinancing or increasing the
Indebtedness under such agreement or successor agreements, the “ABL Credit
Agreement”), among NCI Group, Inc., a Nevada corporation and Robertson-CECO II
Corporation, a Delaware corporation, (collectively, the “ABL Borrowers”), the
Borrower, the several banks and other financial institutions from time to time
parties thereto as lenders (as “Lenders” is further defined in the ABL Credit
Agreement, the “ABL Lenders”), Wells Fargo Foothill, LLC, as administrative
agent (in its specific capacity as Administrative Agent, the “ABL Administrative
Agent”) and collateral agent (in its specific capacity as Collateral Agent, the
“ABL Collateral Agent”) for the ABL Lenders thereunder, and the other parties
party thereto, the ABL Lenders have severally agreed to make extensions of
credit to the ABL Borrowers upon the terms and subject to the conditions set
forth therein;
     WHEREAS, pursuant to the ABL Credit Agreement, the Borrower and the ABL
Borrowers have granted a first priority Lien to the ABL Collateral Agent for the
benefit of the holders of ABL Obligations (as defined below) on the ABL Priority
Collateral (as defined below) and a second priority Lien for the benefit of the
holders of the ABL Obligations on the Term Loan Priority Collateral (as defined
below);
     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower, the Borrower’s Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiary of the Borrower that becomes a party
hereto from time to time after the date hereof (all of the foregoing
collectively, the “Grantors”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the the Collateral Agent, the Administrative Agent, the ABL
Collateral Agent and the ABL Administrative Agent and the control agent referred
to therein have entered into an Intercreditor Agreement, acknowledged by the
Borrower and the Grantors, dated as of the date hereof (as amended, amended and
restated, waived, supplemented or otherwise modified from time to time (subject
to Section 9.1 hereof), the “Intercreditor Agreement”);
     WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each such Grantor will derive substantial benefit from the
making of the extensions of credit under the Credit Agreement and the ABL Credit
Agreement; and
     WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Grantors
shall execute and deliver this Agreement to the Collateral Agent for the benefit
of the Secured Parties (as defined below).
     NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent and the
Collateral Agent, for the benefit of the Secured Parties, as follows:
SECTION 1 DEFINED TERMS
          1.1 Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
in effect on the date hereof) are used herein as so defined: Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, Goods, Letter of Credit Rights, Money,
Promissory Notes, Records and Securities Account.
          (b) The following terms shall have the following meanings:
     “ABL Administrative Agent”: as defined in the recitals hereto.
     “ABL Borrowers”: as defined in the recitals hereto.
     “ABL Collateral Agent”: as defined in the recitals hereto.
     “ABL Credit Agreement”: as defined in the recitals hereto.
     “ABL Lenders”: as defined in the recitals hereto.
     “ABL Obligations”: “Working Capital Obligations” as defined in the
Intercreditor Agreement.
     “ABL Priority Collateral”: “Working Capital Priority Collateral” as defined
in the Intercreditor Agreement.

2 



--------------------------------------------------------------------------------



 



     “Accounts”: all accounts (as defined in the Code) of each Grantor,
including, without limitation, all Accounts Receivable of such Grantor.
     “Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.
     “Additional Agent”: as defined in the Intercreditor Agreement.
     “Additional Collateral Documents”: as defined in the Intercreditor
Agreement.
     “Additional Obligations”: as defined in the Intercreditor Agreement.
     “Adjusted Net Worth”: of any Guarantor at any time, shall mean the greater
of (x) $0 and (y) the amount by which the fair saleable value of such
Guarantor’s assets on the date of the respective payment hereunder exceeds its
debts and other liabilities (including contingent liabilities, but without
giving effect to any of its obligations under this Agreement or any other Loan
Document, the ABL Credit Agreement or any ABL Facility Document) on such date.
     “Administrative Agent”: as defined in the preamble hereto.
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.
     “Applicable Law”: as defined in Section 9.8 hereof.
     “Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide treasury or cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts and interstate
depository network services).
     “Bankruptcy Case”: (i) The Borrower or any of its Subsidiaries commencing
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.
     “Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition

3 



--------------------------------------------------------------------------------



 



interest is allowed in such proceeding) the Loans, and all other obligations and
liabilities of the Borrower to the Secured Parties, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, the Loans, the other Loan Documents, any Interest Rate Protection
Agreement, Permitted Hedging Arrangement or Bank Products Agreement entered into
with any Person who was at the time of entry into such agreement a Lender or an
Affiliate of any Lender, any Guarantee of the Borrower or any of its
Subsidiaries as to which any Secured Party is a beneficiary, the provision of
cash management services by any Lender or an Affiliate thereof to the Borrower
or any Subsidiary thereof, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with the provision of
such cash management services or a termination of any transaction entered into
pursuant to any such Interest Rate Protection Agreement or Permitted Hedging
Arrangement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document).
     “Borrower”: as defined in the preamble hereto.
     “Code”: the Uniform Commercial Code as from time to time in effect in the
State of New York.
     “Collateral”: as defined in Section 3; provided that, for purposes of
Section 6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.
     “Collateral Account Bank”: Wachovia Bank, National Association, an
Affiliate thereof or another bank which at all times is a Lender as selected by
the relevant Grantor and consented to in writing by the Collateral Agent (such
consent not to be unreasonably withheld or delayed).
     “Collateral Agent”: as defined in the preamble hereto.
     “Collateral Proceeds Account”: a non-interest bearing cash collateral
account established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.
     “Commercial Tort Action”: any action, other than an action primarily
seeking declaratory or injunctive relief with respect to claims asserted or
expected to be asserted by Persons other than the Grantors, that is commenced by
a Grantor in the courts of the United States of America, any state or territory
thereof or any political subdivision of any such state or territory, in which
any Grantor seeks damages arising out of torts committed against it that would
reasonably be expected to result in a damage award to it exceeding $2,000,000.
     “Contracts”: with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is

4 



--------------------------------------------------------------------------------



 



subject, as the same may from time to time be amended, supplemented, waived or
otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.
     “Copyright Licenses”: with respect to any Grantor, all United States
written license agreements of such Grantor providing for the grant by or to such
Grantor of any right under any United States copyright, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Borrower or such
Grantor, including, without limitation, any material license agreements listed
on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
     “Copyrights”: with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.
     “Credit Agreement”: has the meaning provided in the recitals hereto.
     “Excluded Assets”: as defined in Section 3.3.
     “Foreign Intellectual Property”: all non-U.S. Intellectual Property.
     “General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.
     “General Intangibles”: all “general intangibles” as that term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof.
     “Grantor”: as defined in the recitals hereto.
     “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Interest Rate Protection Agreement,
Permitted Hedging Arrangement or Bank Products Agreement entered into with any
Person who was at the time of entry into such agreement a Lender or an Affiliate
of any Lender, any Guarantee of the Borrower or any of its Subsidiaries as to
which any Secured Party is a beneficiary, the provision of cash management
services by any Lender or an Affiliate thereof to the Borrower or any Subsidiary
thereof, or any other document made, delivered or given in

5 



--------------------------------------------------------------------------------



 



connection therewith of such Guarantor, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document).
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Instruments”: has the meaning specified in Article 9 of the Code, but
excluding the Pledged Securities.
     “Intellectual Property”: with respect to any Grantor, the collective
reference to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.
     “Intercreditor Agreement”: as defined in the recitals hereto.
     “Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $2,000,000 evidencing loans made by such Grantor
to the Borrower or any of its Subsidiaries.
     “Inventory”: with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock of any Foreign Subsidiary and other than any Capital
Stock excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.
     “Issuers”: the collective reference to the Persons identified on Schedule 2
as the issuers of Pledged Stock, together with any successors to such companies.
     “Lender”: as defined in the preamble hereto.
     “Non-Lender Secured Parties”: the collective reference to any person who,
at the time of entering into any Interest Rate Protection Agreement or Permitted
Hedging Arrangement or Banks Products Agreement secured hereby, was a Lender or
an Affiliate of any Lender and their respective successors and assigns.
     “Obligations”: (i) in the case of the Borrower, its Borrower Obligations
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
material license agreements listed on Schedule 5 hereto, subject, in each case,
to

6 



--------------------------------------------------------------------------------



 



the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.
     “Patents”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States patents, patent applications and
patentable inventions and all reissues and extensions thereof, including,
without limitation, all patents and patent applications identified in Schedule 5
hereto, and including, without limitation, (i) all inventions and improvements
described and claimed therein, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto.
     “Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned
or at any time hereafter acquired by such Pledgor, and any Proceeds thereof.
     “Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.
     “Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
     “Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares,
stock certificates, options or rights of any nature whatsoever in respect of the
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect (provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary and (iii) de minimis shares of a Foreign Subsidiary held by any
Pledgor as a nominee or in a similar capacity).
     “Pledgor”: the Borrower (with respect to Pledged Stock of the entities
listed on Schedule 2 hereto under the name of the Borrower and all other Pledged
Collateral of the Borrower) and each other Grantor (with respect to Pledged
Securities held by such Grantor and all other Pledged Collateral of such
Grantor).
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.
     “Restrictive Agreements”: as defined in Section 3.3(a).

7 



--------------------------------------------------------------------------------



 



     “Secured Bank Product Agreement”: any Interest Rate Protection Agreement,
Permitted Hedging Arrangement or Bank Products Agreement entered into with any
Person who was at the time of entry into such agreement a Lender or an Affiliate
of any Lender, or any agreement providing for the provision of cash management
services by any Lender or an Affiliate thereof to the Borrower or any Subsidiary
thereof, or any other document made, delivered or given in connection therewith
of such Guarantor.
     “Secured Parties”: the collective reference to (i) the Administrative
Agent, the Collateral Agent and each Other Representative, (ii) the Lenders,
(iii) with respect to any Interest Rate Protection Agreement, Permitted Hedging
Arrangement or Bank Products Agreement with the Borrower or any of its
Subsidiaries, any counterparty thereto that, at the time such agreement or
arrangement was entered into, was a Lender or an Affiliate of any Lender and
(iv) their respective successors and assigns and their permitted transferees and
endorsees.
     “Security Collateral”: with respect to any Grantor, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Grantor.
     “Specified Asset”: as defined in Section 4.2.2 hereof.
     “Term Loan Priority Collateral”: as defined in the Intercreditor Agreement.
     “Trade Secret Licenses”: with respect to any Grantor, all United States
written license agreements of such Grantor providing for the grant by or to such
Grantor of any right under any trade secrets, including, without limitation,
know how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, other than agreements with any Person who is
an Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.
     “Trade Secrets”: with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
     “Trademark Licenses”: with respect to any Grantor, all United States
written license agreements of such Grantor providing for the grant by or to such
Grantor of any right under any United States trademarks, service marks, trade
names, trade dress or other indicia of trade origin or business identifiers,
other than agreements with any Person who is an Affiliate or a Subsidiary of the
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and

8 



--------------------------------------------------------------------------------



 



the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.
     “Trademarks”: with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trademarks, service marks, trade
names, trade dress or other indicia of trade origin or business identifiers,
trademark and service mark registrations, and applications for trademark or
service mark registrations (except for “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed, it
being understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant of a security interest in, or the
exercise of rights or remedies with respect to, such intent to use application
would invalidate or otherwise jeopardize Grantor’s rights therein), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5 hereto, and including, without limitation,
(i) the right to sue or otherwise recover for any and all past, present and
future infringements or dilutions thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto in the United States, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.
     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.
          1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Grantor shall refer to such Grantor’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.
          (d) All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

9 



--------------------------------------------------------------------------------



 



SECTION 2 GUARANTEE
          2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as surety, to the Administrative Agent, for the benefit of the
applicable Secured Parties, the prompt and complete payment and performance by
the Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of the Borrower owed to
the applicable Secured Parties.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that
(x) the amount of liability of any of the Guarantors or any guarantee in respect
of Indebtedness represented by the Senior Notes or Subordinated Indebtedness
shall be reduced before the amount of the liability of the respective Guarantor
is reduced hereunder and (y) the rights of contribution of each Guarantor
provided in following Section 2.2 be included as an asset of the respective
Guarantor in determining the maximum liability of such Guarantor hereunder.
          (c) Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until the earlier to occur of (i) the first date on which all
the Loans, all other Borrower Obligations then due and owing, and the
obligations of each Guarantor under the guarantee contained in this Section 2
then due and owing shall have been satisfied by payment in full in cash, or
(ii) as to any Guarantor, the sale or other disposition of all of the Capital
Stock of such Guarantor (to a Person other than the Borrower or a Subsidiary of
the Borrower) as permitted under the Credit Agreement.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earlier to occur of (i) the first date on which all the
Loans, and all other Borrower Obligations then due and owing, are paid in full
in cash or (ii) the sale or other

10 



--------------------------------------------------------------------------------



 



disposition of all of the Capital Stock of such Guarantor (to a Person other
than the Borrower or a Subsidiary of the Borrower) as permitted under the Credit
Agreement.
          2.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
          2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Collateral Agent and the other Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full in cash. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full in cash, such amount shall be held by such Guarantor in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be held as
collateral security for all of the Borrower Obligations (whether matured or
unmatured) guaranteed by such Guarantor and/or then or at any time thereafter
may be applied against any Borrower Obligations, whether matured or unmatured,
in such order as the Collateral Agent may determine.
          2.4 Amendments, etc. with respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole

11 



--------------------------------------------------------------------------------



 



or in part, as the Collateral Agent or the Administrative Agent (or the Required
Lenders under the Credit Agreement or the applicable Lenders(s), as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Collateral Agent, the Administrative
Agent or any other Secured Party for the payment of any of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. None of the
Collateral Agent, the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for any of the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto, except to the
extent required by applicable law.
          2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent, the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations. Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any suit for breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange, taking, or
release of Security Collateral, (e) any change in the structure or existence of
the Borrower or any other Guarantor, (f) any application of Security Collateral
to any of the Obligations, (g) any law, regulation or order of any jurisdiction,
or any other event, affecting any term of any Obligation or the rights of the
Collateral Agent, the Administrative Agent or any other Secured Party with
respect thereto, including, without limitation: (i) the application of any such
law, regulation, decree or order, including any prior approval, which would
prevent the exchange of any currency (other than Dollars) for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice, (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any Governmental Authority thereof of

12 



--------------------------------------------------------------------------------



 



any moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such Guarantor hereunder or any right of offset with
respect thereto, and any failure by the Collateral Agent, the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent, the Administrative Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
          2.6 Reinstatement. The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
          2.7 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Section 10.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Section 10.2 of the Credit
Agreement.

13 



--------------------------------------------------------------------------------



 



SECTION 3 GRANT OF SECURITY INTEREST
          3.1 Grant. Each Grantor hereby grants, subject to existing licenses to
use the Copyrights, Patents, Trademarks and Trade Secrets granted by such
Grantor in the ordinary course of business, to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Collateral of
such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in
Section 3.3. The term “Collateral”, as to any Grantor, means the following
property (wherever located) now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, except as provided in Section 3.3:
     (a) all Accounts;
     (b) all Chattel Paper;
     (c) all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 7 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Section 5.2.12);
     (d) all Contracts;
     (e) all Deposit Accounts;
     (f) all Documents;
     (g) all Equipment (other than Vehicles);
     (h) all Fixtures;
     (i) all General Intangibles;
     (j) all Instruments;
     (k) all Intellectual Property;
     (l) all Inventory;
     (m) all Investment Property;
     (n) all Letter of Credit Rights;
     (o) all Money (including all cash and Cash Equivalents);
     (p) all books and Records pertaining to any of the foregoing;
     (q) the Collateral Proceeds Account; and

14 



--------------------------------------------------------------------------------



 



     (r) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).
          3.2 Pledged Collateral. Each Grantor that is a Pledgor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, as collateral
security for the prompt and complete performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such Pledgor,
except as provided in Section 3.3.
          3.3 Certain Exceptions. No security interest is or will be granted
pursuant hereto in any right, title or interest of any Grantor under or in
(collectively, the “Excluded Assets”):
          (a) any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than the
Borrower, a Subsidiary of the Borrower or an Affiliate thereof, (collectively,
“Restrictive Agreements”) that would otherwise be included in the Security
Collateral (and such Restrictive Agreements shall not be deemed to constitute a
part of the Security Collateral) for so long as, and to the extent that, the
granting of such a security interest pursuant hereto would result in a breach,
default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the Code or other applicable law, the granting of
security interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);
          (b) any Equipment or other property that would otherwise be included
in the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property is subject to a Lien described in Section 7.3(n) or 7.3(y) of the
Credit Agreement (but in each case only for so long as (i) such Liens are in
place and (ii) the granting of a Lien in such Equipment or other property would
breach or conflict with the agreement giving rise to such Liens);
          (c) any property that would otherwise be included in the Security
Collateral (and such property shall not be deemed to constitute a part of the
Security Collateral) if such property (x) has been sold or otherwise transferred
in connection with (i) a Sale and Leaseback Transaction the proceeds of which
are applied as, if and to the extent required in accordance with Section 3.4(c)
of the Credit Agreement or (ii) an Exempt Sale and Leaseback Transaction or
(y) constitutes Proceeds or products of any property that has been sold or
otherwise transferred pursuant to such Sale and Leaseback Transaction or Exempt
Sale and Leaseback Transaction (other than any payments received by such Grantor
in payment for the sale or transfer of such property in such Sale and Leaseback
Transaction or Exempt Sale and Leaseback Transaction) ;

15 



--------------------------------------------------------------------------------



 



          (d) Capital Stock which is specifically excluded from the definition
of Pledged Stock by virtue of the proviso contained in the parenthetical to such
definition;
          (e) Foreign Intellectual Property;
          (f) any Money, cash, Cash Equivalents, checks, other negotiable
instrument, funds and other evidence of payment held in any Deposit Account of
the Borrower or any of its Subsidiaries in the nature of security deposit with
respect to obligations for the benefit of the Borrower or any of its
Subsidiaries, which must be held for or returned to the applicable counterparty
under applicable law or pursuant to Contractual Obligations;
          (g) any deposit account or other account containing collateral
securing the obligations of any Grantor with respect to the Existing Letters of
Credit (as defined in the ABL Credit Agreement as in effect on the date hereof),
and any cash, Cash Equivalents or investment property in such accounts;
          (h) without limiting clause 3.3(a) above, those assets over which the
granting of security interests in such assets would be prohibited by contract
permitted under the Credit Agreement and set forth on Schedule 6, applicable law
or regulation or the organizational documents of any non-wholly owned Subsidiary
(including permitted liens, leases and licenses), or to the extent that such
security interests would result in adverse tax or accounting consequences as
reasonably determined by the Borrower; or
          (i) those assets as to which the applicable Grantor and the Collateral
Agent shall mutually and reasonably determine that the costs of obtaining such a
security interest are excessive in relation to the value of the security
interest to be afforded thereby.
          3.4 Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Section 3.1 herein shall (x) with respect to all Security Collateral other
than Term Loan Priority Collateral, prior to the Discharge of Working Capital
Obligations (as defined in the Intercreditor Agreement), be subject and
subordinate to the Liens granted to the ABL Collateral Agent for the benefit of
the holders of the ABL Obligations to secure the ABL Obligations pursuant to the
ABL Credit Agreement, as and to the extent provided in the Intercreditor
Agreement, and (y) with respect to all Security Collateral, prior to the
applicable Discharge of Additional Obligations (as defined in the Intercreditor
Agreement), be pari passu and equal in priority to the Liens granted to any
Additional Agent for the benefit of the holders of the applicable Additional
Obligations to secure such Additional Obligations pursuant to the applicable
Additional Collateral Documents, as and to the extent provided in the
Intercreditor Agreement. The Collateral Agent acknowledges and agrees that the
relative priority of such Liens granted to the Collateral Agent, the ABL
Collateral Agent and any

16 



--------------------------------------------------------------------------------



 



Additional Agent may be determined solely pursuant to the Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control as among the Collateral Agent, the ABL
Collateral Agent and any Additional Agent. Notwithstanding any other provision
hereof, (x) for so long as any ABL Obligations remain outstanding, any
obligation hereunder to physically deliver to the Collateral Agent any Security
Collateral shall be satisfied by causing such Security Collateral to be
physically delivered to the ABL Collateral Agent to be held in accordance with
the Intercreditor Agreement and (y) for so long as any Additional Obligations
remain outstanding, any obligation hereunder to physically deliver to the
Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be physically delivered to any Additional Agent to be
held in accordance with the Intercreditor Agreement.
SECTION 4 REPRESENTATIONS AND WARRANTIES
          4.1 Representations and Warranties of Each Guarantor. To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Article IV of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.1, be deemed to be a reference to such Guarantor’s
knowledge.
          4.2 Representations and Warranties of Each Grantor. To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:
          4.2.1 Title; No Other Liens. Except for the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Section 7.3 thereof), such
Grantor owns each item of such Grantor’s Collateral free and clear of any and
all Liens. No currently effective financing statement or other similar public
notice with respect to all or any part of such Grantor’s Collateral is on file
or of record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except such as have
been filed in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the Credit Agreement
(including, without limitation, Section 7.3 thereof) or any other Loan Document
or for which termination statements will be delivered on the Closing Date.
          4.2.2 Perfected First Priority Liens. (a) This Agreement is effective
to create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s

17 



--------------------------------------------------------------------------------



 



rights generally, general equitable principles (whether considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
          (b) Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and the delivery to and continuing
possession by the Collateral Agent of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent of all Deposit Accounts, the Collateral Proceeds Account,
Electronic Chattel Paper and Letter of Credit Rights a security interest in
which is perfected by “control” and in the case of Commercial Tort Actions
(other than such Commercial Tort Actions listed on Schedule 7 on the date of
this Agreement) the taking of the actions required by Section 5.2.12 herein, the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, and will be prior to all other Liens of all other Persons other
than Permitted Liens, and enforceable as such as against all other Persons other
than Ordinary Course Transferees, except to the extent that the recording of an
assignment or other transfer of title to the Collateral Agent or the recording
of other applicable documents in the United States Patent and Trademark Office
or United States Copyright Office may be necessary for perfection or
enforceability, and except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) or by an
implied covenant of good faith and fair dealing. As used in this
Section 4.2.2(b), the following terms shall have the following meanings:
     “Filings”: the filing or recording of (i) the Financing Statements as set
forth in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.
     “Financing Statements”: the financing statements delivered to the
Collateral Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.
     “Ordinary Course Transferees”: (i) with respect to goods only, buyers in
the ordinary course of business and lessees in the ordinary course of business
to the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction, (ii) with
respect to general intangibles only, licensees in the ordinary course of
business to the extent provided in Section 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction and (iii) any other
Person who is entitled to take free of the Lien pursuant to the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction.
     “Permitted Liens”: Liens permitted pursuant to the Credit Documents,
including without limitation those permitted to exist pursuant to Section 7.3 of
the Credit Agreement.

18 



--------------------------------------------------------------------------------



 



     “Specified Assets”: the following property and assets of such Grantor:
     (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code or by the filing and acceptance
thereof in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the Borrower and its Subsidiaries
taken as a whole;
     (2) Copyrights and Copyright Licenses and Accounts or receivables arising
therefrom to the extent that the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon or Liens thereon cannot be perfected by the filing
and acceptance of this Agreement or short form thereof in the United States
Copyright Office;
     (3) Collateral for which the perfection of Liens thereon requires filings
in or other actions under the laws of jurisdictions outside of the United States
of America, any State, territory or dependency thereof or the District of
Columbia;
     (4) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;
     (5) goods included in Collateral received by any Person from any Grantor
for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person;
     (6) Fixtures; Money, cash and Cash Equivalents;
     (7) Proceeds of Accounts, receivables or Inventory which do not themselves
constitute Collateral or which have not been transferred to or deposited in the
Collateral Proceeds Account (if any) or to a Deposit Account of a Grantor
subject to the Collateral Agent’s control; and
     (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statements).
          4.2.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.
          4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or
is the Proceeds of, Farm Products.
          4.2.5 Accounts Receivable. The amounts represented by such Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
by each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting

19 



--------------------------------------------------------------------------------



 



Security Collateral will at such time be the correct amount, in all material
respects, actually owing by such account debtor or debtors thereunder, except to
the extent that appropriate reserves therefor have been established on the books
of such Grantor in accordance with GAAP. Unless otherwise indicated in writing
to the Administrative Agent, each Account Receivable of such Grantor arises out
of a bona fide sale and delivery of goods or rendition of services by such
Grantor. Such Grantor has not given any account debtor any deduction in respect
of the amount due under any such Account, except in the ordinary course of
business or as such Grantor may otherwise advise the Administrative Agent in
writing.
          4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all
material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses (other than licenses to commercially available software) and all
material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for issued Patents) owned by such
Grantor in its own name as of the date hereof.
          4.3 Representations and Warranties of Each Pledgor. To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:
          4.3.1 Except as provided in Section 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of all the
issued and outstanding shares of all classes of the Capital Stock of each such
Foreign Subsidiary owned by such Pledgor.
          4.3.2 All the shares of the Pledged Stock pledged by such Pledgor
hereunder have been duly and validly issued and are fully paid and nonassessable
(or the equivalent, if any, under applicable foreign law).
          4.3.3 Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and Liens arising by operation of
law or permitted by the Credit Agreement (or described in the definition of
“Permitted Lien” in the Credit Agreement).
          4.3.4 Except with respect to security interests in Pledged Securities
(if any) constituting Specified Assets, upon the delivery to the Collateral
Agent of the certificates evidencing the Pledged Securities held by such Pledgor
together with executed undated stock powers or other instruments of transfer,
the security interest created in such Pledged Securities

20 



--------------------------------------------------------------------------------



 



constituting certificated securities by this Agreement, assuming the continuing
possession of such Pledged Securities by the Collateral Agent, will constitute a
valid, perfected first priority (subject, in terms of priority only, to the
priority of the Liens of the ABL Collateral Agent and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
          4.3.5 Except with respect to security interests in Pledged Securities
(if any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the Code) by the Collateral Agent of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the ABL
Collateral Agent or any Additional Agent) security interest in such Pledged
Securities constituting uncertificated securities, enforceable in accordance
with its terms against all creditors of such Pledgor and any persons purporting
to purchase such Pledged Securities from such Pledgor, to the extent provided in
and governed by the Code, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
SECTION 5 COVENANTS
          5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earlier to occur of (i) the date upon which the
Loans, and all other Obligations then due and owing, shall have been paid in
full in cash or (ii) as to any Guarantor, the date upon which all the Capital
Stock of such Guarantor shall have been sold or otherwise disposed of (to a
Person other than the Borrower or a Subsidiary of the Borrower) in accordance
with the terms of the Credit Agreement, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.
          5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the date upon which the
Loans, and all other Obligations then due and owing shall have been paid in full
in cash or (ii) as to any Grantor, the date upon which all the Capital Stock of
such Grantor shall have been sold or otherwise disposed of (to a Person other
than the Borrower or a Subsidiary of the Borrower) in accordance with the terms
of the Credit Agreement:

21 



--------------------------------------------------------------------------------



 



          5.2.1 Delivery of Instruments, Chattel Paper and Securities. If any
amount payable under or in connection with any of such Grantor’s Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Grantor
shall (except as provided in the following sentence) be entitled to retain
possession of all Collateral of such Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the Collateral
Agent, for the benefit of the Secured Parties. In the event that an Event of
Default shall have occurred and be continuing, upon the request of the
Collateral Agent, such Instrument or Chattel Paper shall be promptly delivered
to the Collateral Agent, the ABL Collateral Agent or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, duly indorsed in a
manner satisfactory to the Collateral Agent, the ABL Collateral Agent or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement,
to be held as Collateral pursuant to this Agreement. Such Grantor shall not
permit any other Person (other than the ABL Collateral Agent or any Additional
Agent, as applicable, in accordance with the Intercreditor Agreement) to possess
any such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement.
          5.2.2 Maintenance of Insurance. Such Grantor will maintain with
financially sound and reputable insurance companies insurance on, or self
insure, all property material to the business of the Borrower and its
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including in any event public liability, product liability and
business interruption) as are consistent with the past practices of the Borrower
and its Subsidiaries and otherwise as are usually insured against in the same
general area by companies engaged in the same or a similar business; furnish to
the Collateral Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that the Administrative Agent, for the
benefit of the Secured Parties, shall be named as additional insureds with
respect to liability policies and the Collateral Agent shall be named loss payee
with respect to the casualty insurance maintained by such Grantor with respect
to such Grantor’s Collateral.
          5.2.3 Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral (in each case in this Section 5.2.3 other
than those relating to the Mortgaged Properties), except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor, and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.
          5.2.4 Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall maintain the security interest created by
this Agreement in such Grantor’s Collateral as a security interest having at
least the perfection and priority described in Section 4.2.2 of this Agreement
and shall defend such security interest against the claims and demands of all
Persons whomsoever.

22 



--------------------------------------------------------------------------------



 



          (b) Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.
          (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby.
          5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor
will not, except upon not less than 30 days’ prior written notice to the
Collateral Agent, change its name or jurisdiction of organization (whether by
merger of otherwise); provided that, promptly after receiving a written request
therefor from the Collateral Agent, such Grantor shall deliver to the Collateral
Agent all additional financing statements and other documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests as and to the extent provided for herein.
          5.2.6 Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:
          (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement or Liens described in the definition of
“Permitted Lien” in the Credit Agreement) on any of such Grantor’s Collateral
which would materially adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and
          (b) the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the security interests created
hereby.
          5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
Section 5.3.1 with respect to the Pledged Stock issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.
          5.2.8 Accounts Receivable. (a) With respect to Accounts Receivable
constituting Collateral, other than in the ordinary course of business or as
permitted by the Loan Documents, such Grantor will not (i) grant any extension
of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Account Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Account

23 



--------------------------------------------------------------------------------



 



Receivable, (iv) allow any credit or discount whatsoever on any such Account
Receivable or (v) amend, supplement or modify any Account Receivable unless such
extensions, compromises, settlements, releases, credits or discounts would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting Collateral taken as a whole.
          (b) Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Accounts Receivable.
          5.2.9 Maintenance of Records. Such Grantor will keep and maintain at
its own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral, and shall mark such records
to evidence this Agreement and the Liens and the security interests created
hereby.
          5.2.10 Acquisition of Intellectual Property. Within 90 days after the
end of each calendar year, such Grantor will notify the Collateral Agent of any
acquisition by such Grantor of (i) any registration of any material Copyright,
Patent or Trademark or (ii) any exclusive rights under a material Copyright
License, Patent License or Trademark License constituting Collateral, and shall
take such actions as may be reasonably requested by the Collateral Agent (but
only to the extent such actions are within such Grantor’s control) to perfect
the security interest granted to the Collateral Agent and the other Secured
Parties therein, to the extent provided herein in respect of any Copyright,
Patent or Trademark constituting Collateral on the date hereof, by (x) the
execution and delivery of an amendment or supplement to this Agreement (or
amendments to any such agreement previously executed or delivered by such
Grantor) and/or (y) the making of appropriate filings (I) of financing
statements under the Uniform Commercial Code of any applicable jurisdiction
and/or (II) in the United States Patent and Trademark Office, or with respect to
Copyrights and Copyright Licenses, another applicable office).
          5.2.11 Protection of Trade Secrets. Such Grantor shall take all steps
which it deems commercially reasonable to preserve and protect the secrecy of
all material Trade Secrets of such Grantor.
          5.2.12 Commercial Tort Actions. All Commercial Tort Actions of each
Grantor in existence on the date of this Agreement, known to such Grantor after
reasonable inquiry, are described in Schedule 7 hereto. If any Grantor shall at
any time after the date of this Agreement acquire a Commercial Tort Action in an
amount of $2,000,000, such Grantor shall promptly notify the Collateral Agent
thereof in a writing signed by such Grantor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.
          5.2.13 Assignment of Letter of Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor in any letter of credit exceeding
$2,000,000 in value acquired following the Closing Date (other than any Letter
of Credit Right constituting ABL Priority Collateral), such Grantor shall use
its commercially reasonable efforts to promptly obtain the consent of the

24 



--------------------------------------------------------------------------------



 



issuer thereof and any nominated person thereon to the assignment of the
proceeds of the related letter of credit in accordance with Section 5-114(c) of
the UCC, pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent, in each case subject to the Intercreditor
Agreement.
          5.2.14 Securities Accounts and Uncertificated Investment Property.
(a) Prior to the Discharge of Working Capital Obligations (as defined in the
Intercreditor Agreement), if such Grantor enters into any agreement with any
third party (other than any Agent (as defined in the Intercreditor Agreement))
as required by the ABL Credit Agreement that gives the ABL Collateral Agent
control for purposes of perfection over any Collateral consisting of a Deposit
Account, a Securities Account or uncertificated securities (within the meaning
of the UCC), such Grantor shall use commercially reasonable efforts to ensure
that the Collateral Agent is also given control (either directly or pursuant to
intercreditor or agency arrangements with the ABL Collateral Agent or any
Additional Agent) over such Collateral for purposes of perfection, all in
accordance with and subject to the Intercreditor Agreement. At such Grantor’s
option such control shall terminate (and any agreement purporting to grant such
control shall at such Grantor’s option provide for such termination) at such
time as the Borrower or any of its Subsidiaries obtains an Other Revolving
Facility (as defined below).
          (b) After the Discharge of Working Capital Obligations but only until
an Other Revolving Facility (as defined below) is obtained, if any ABL Deposit
Account (as defined below) of such Grantor shall have an average balance for any
month in excess of $2,000,000, such Grantor shall, unless such Grantor and the
Collateral Agent otherwise agree, use commercially reasonable efforts to put a
Control Agreement (as defined below) into effect for such Deposit Account or
Securities Account reasonably promptly. If the aggregate average balance for any
month of all ABL Deposit Accounts shall exceed $10,000,000, the Grantors shall,
unless the Grantors and the Collateral Agent otherwise agree, use commercially
reasonable efforts to reduce the aggregate average monthly balances of all ABL
Deposit Accounts to $10,000,000 or less reasonably promptly (which efforts may
include, without limitation, the transfer or redirection of funds or the entry
into Control Agreements, in each case at the Grantors’ option). An “ABL Deposit
Account” means any Deposit Account or Securities Account of a Grantor
constituting Collateral (other than any Deposit Account or Securities Account
maintained with the Collateral Agent or any Additional Agent, as the case may
be) that (1) but for the Discharge of Working Capital Obligations, would have
been required to be subject to a control agreement in favor of the ABL
Collateral Agent pursuant to the terms of the ABL Credit Agreement as in effect
immediately prior to the Discharge of Working Capital Obligations and (2) over
which the Collateral Agent does not exercise control for purposes of perfection
in accordance with the Intercreditor Agreement. A “Control Agreement” means an
agreement that purports to grant control over the applicable Deposit Account or
Securities Account to the Collateral Agent or any Additional Agent, as
applicable. Any Control Agreement shall provide that the Collateral Agent and
any Additional Agent, as applicable, will not exercise control over such
Collateral unless an Event of Default has occurred and is continuing. Any
Control Agreement shall also contain terms reasonably satisfactory to the
relevant Grantor providing for the termination of such Control Agreement (and
the Collateral Agent hereby agrees that all such Control Agreements, and the
obligations of the Grantors under this clause (b), shall terminate) at such time
that the Borrower or any of its Subsidiaries obtains an Other Revolving Facility
(as defined below).

25 



--------------------------------------------------------------------------------



 



          (c) After the Discharge of Working Capital Obligations, if the
Borrower or any of its Subsidiaries obtains a revolving or working capital or
other similar facility (whether or not asset-based) the obligations under which
are not (without limiting the definition thereof) ABL Obligations (if designated
by the Borrower as such, an “Other Revolving Facility”), prior to the discharge
of obligations thereunder, and if such Grantor enters into any agreement with
any third party (other than any lender under the Other Revolving Facility or
agent thereof) as required by the Other Revolving Facility that gives the
lenders thereunder control for purposes of perfection over any Collateral
consisting of a Deposit Account or Securities Account that is not otherwise
subject to the control of the Collateral Agent or any Additional Agent, as
applicable in accordance with the Intercreditor Agreement, such Grantor shall
use commercially reasonable efforts to ensure that the Collateral Agent or an
Additional Agent, as applicable and in accordance with the Intercreditor
Agreement, is also given control (either directly or pursuant to intercreditor
or agency arrangements with any Additional Agent, such lenders under the Other
Revolving Facility or any agent thereof) over such Deposit Account or Securities
Account for purposes of perfection, on a subordinated, second lien and/or junior
priority basis if so requested by such Grantor.
               (d) As used in this Section 5.2.14, “control” has the meaning
specified in the UCC, it being understood and agreed that any agreement granting
control to the Collateral Agent or any Additional Agent, as applicable, (1) may
at the applicable Grantor’s option provide that the Collateral Agent or such
Additional Agent, as applicable, may exercise or be entitled to control (i) only
after the Discharge of Working Capital Obligations or discharge of obligations
under an Other Revolving Facility, as the case may be, (ii) only with the
consent of the ABL Collateral Agent or the secured party or parties under an
Other Revolving Facility (or an agent thereof) as the case may be, (iii) only
after the ABL Collateral Agent has delivered written notice to the applicable
bank or securities intermediary, as the case may be, that the Collateral Agent
may exercise or be entitled to control, and such bank or securities
intermediary, as the case may be, has acknowledged receipt of such notice or
(iv) subject to similar limitations and (2) shall otherwise, unless the Grantor
otherwise agrees (and except for provisions establishing lien priorities), be on
terms and conditions substantially similar to, or no more favorable to the
Collateral Agent or Additional Agent, as the case may be, than, the applicable
control agreement in favor or the ABL Collateral Agent or the secured party or
parties under an Other Revolving Facility.
               (e) The Collateral Agent hereby agrees that it will not exercise
control over, nor deliver any notice of control or entitlement order or
instruction with respect to, any Deposit Account, Securities Account or
uncertificated securities unless an Event of Default has occurred and is
continuing.
     5.2.16 Protection of Trademarks. Except as permitted by the Loan Documents
or the ABL Facility Documents, such Grantor agrees to take all steps which it
deems commercially reasonable to maintain the Trademark registrations and pursue
the Trademark applications now or hereafter listed on Schedule 5, except where
such Grantor has reasonably determined that any of the foregoing is not material
to the business of such Grantor.

26 



--------------------------------------------------------------------------------



 



          5.2.17 Quality Control. Subject to the Loan Documents and the ABL
Facility Documents, such Grantor shall take all steps which it deems
commercially reasonable to exercise quality control over any Inventory
constituting Term Loan Priority Collateral bearing any of the Trademarks, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          5.2.18 Abandonment. Except as permitted by the Loan Documents or the
ABL Facility Documents, such Grantor shall not abandon any Trademark
registration, issued Patent or Copyright registration, or any pending Trademark,
Patent or Copyright application, in each case now or hereafter listed on
Schedule 5, without the consent of the Collateral Agent.
          5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans, and all other
Obligations then due and owing shall have been paid in full in cash or (ii) as
to any Pledgor, all the Capital Stock of such Pledgor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or a Subsidiary of
the Borrower) as permitted under the terms of the Credit Agreement:
          5.3.1 Additional Shares. If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), the ABL Collateral Agent or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, in the exact form
received, duly indorsed by such Pledgor to the Collateral Agent, the ABL
Collateral Agent or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
the Collateral Agent, the ABL Collateral Agent or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
Section 3.3 and provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, more than 65% of any series of the outstanding
Capital Stock of any Foreign Subsidiary pursuant to this Agreement). Any sums
paid upon or in respect of the Pledged Stock upon the liquidation or dissolution
of any Issuer (except any liquidation or dissolution of any Subsidiary of the
Borrower in accordance with the Credit Agreement) shall be paid over to the
Collateral Agent, the ABL Collateral Agent or any Additional Agent as
applicable, in accordance with the Intercreditor Agreement to be held hereunder
by the Collateral Agent, the ABL Collateral Agent or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement subject to the terms
hereof as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property

27 



--------------------------------------------------------------------------------



 



so distributed shall, unless otherwise subject to a perfected security interest
in favor of the Collateral Agent, be delivered to the Collateral Agent, the ABL
Collateral Agent or any Additional Agent as applicable, in accordance with the
Intercreditor Agreement, to be held hereunder by the Collateral Agent, the ABL
Collateral Agent or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by the
Intercreditor Agreement. If any sums of money or property so paid or distributed
in respect of the Pledged Stock shall be received by such Pledgor, such Pledgor
shall, until such money or property is paid or delivered to the Collateral
Agent, the ABL Collateral Agent or any Additional Agent, as applicable, in
accordance with the Intercreditor Agreement, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Pledgor, as
additional collateral security for the Obligations.
          5.3.2 Maintenance of Pledged Stock. Without the prior written consent
of the Collateral Agent, such Pledgor will not (except as permitted by the
Credit Agreement) (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into, or granting the right to purchase or
exchange for, any stock or other equity securities of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
material adverse claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or Liens arising by operation of law or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Pledgor or the Collateral Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof. Each interest in any limited liability
company formed by a Grantor after the Closing Date that is a Wholly Owned
Subsidiary of the Grantor pledged hereunder shall be represented by a
certificate, shall be a “security” within the meaning of the Article 8 of the
Code and shall be governed by Article 8 of the Code. The charter documents of
each such limited liability company shall include an express provision providing
that each interest in such entity “is a security governed by Article 8 of the
Uniform Commercial Code in effect in the State of New York on the date hereof”.
          5.3.3 Pledged Notes. Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
Section 9.15), deliver to the Collateral Agent, the ABL Collateral Agent or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement,
all Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $2,000,000), endorsed in blank or, at
the request of the Collateral Agent, endorsed to the Collateral Agent.
Furthermore, within ten Business Days after any Pledgor obtains a Pledged Note
with a principal amount in excess of $2,000,000, such Pledgor shall cause such
Pledged Note to be delivered to the Collateral Agent, or the ABL Collateral
Agent or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, or the ABL Collateral Agent or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement.

28 



--------------------------------------------------------------------------------



 



          5.3.4 Maintenance of Security Interest. Such Pledgor shall maintain
the security interest created by this Agreement in such Pledgor’s Pledged
Collateral as a security interest having at least the perfection and priority
described in Section 4.3.4 or 4.3.5 of this Agreement, as applicable, and shall
defend such security interest against the claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of the
Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Pledgor.
SECTION 6 REMEDIAL PROVISIONS
          6.1 Certain Matters Relating to Accounts. (a) At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right to make test verifications of
the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.
          (b) The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts Receivable constituting Collateral and to the extent
permitted by applicable law the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default specified in Section 8.1(f) of the Credit Agreement with
respect to any Grantor. If required by the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default specified in
Section 8.1(f) of the Credit Agreement with respect to any Grantor, to the
extent permitted by applicable law, any Proceeds constituting payments or other
cash proceeds of Accounts Receivables constituting Collateral, when collected by
such Grantor, (i) shall be forthwith (and, in any event, within two Business
Days of receipt by such Grantor) deposited in, or otherwise transferred by such
Grantor to, the Collateral Proceeds Account, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default
specified in Section 8.1(f) of the Credit Agreement has occurred and is
continuing with respect to any Grantor, to the extent permitted by applicable
law, at the Collateral Agent’s election, each of the Collateral Agent and the
Administrative Agent may apply all or any part of the funds on deposit in the
Collateral Proceeds Account established by the relevant Grantor to the payment
of

29 



--------------------------------------------------------------------------------



 



the Obligations of such Grantor then due and owing, such application to be made
as set forth in Section 6.5 hereof. So long as no Event of Default has occurred
and is continuing, the funds on deposit in the Collateral Proceeds Account shall
be remitted as provided in Section 6.1(d) hereof.
          (c) At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Section 8.1(f) of the Credit
Agreement with respect to any Grantor, to the extent permitted by applicable
law, at the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent copies or, if required by the Collateral Agent for the
enforcement thereof or foreclosure thereon, originals of all documents held by
such Grantor evidencing, and relating to, the agreements and transactions which
gave rise to such Grantor’s Accounts Receivable constituting Collateral,
including, without limitation, all statements relating to such Grantor’s
Accounts Receivable constituting Collateral and all orders, invoices and
shipping receipts.
          (d) So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, the
Collateral Agent and the Grantors agree that the Collateral Agent, at its
option, may require that each Collateral Proceeds Account and the General Fund
Account of each Grantor be established at the Collateral Agent. Each Grantor
shall have the right, at any time and from time to time, to withdraw such of its
own funds from its own General Fund Account, and to maintain such balances in
its General Fund Account, as it shall deem to be necessary or desirable.
          6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Section 8.1(f) of the Credit Agreement with respect to any
Grantor, to the extent permitted by applicable law, communicate with obligors
under the Accounts Receivable constituting Collateral and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Accounts Receivable or Contracts.
          (b) Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 8.1(f) of the Credit Agreement with respect to any Grantor, to the
extent permitted by applicable law, each Grantor shall notify obligors on such
Grantor’s Accounts Receivable and parties to such Grantor’s Contracts (in each
case, to the extent constituting Collateral) that such Accounts Receivable and
such Contracts have been assigned to the Collateral Agent, for the benefit of
the Secured Parties, and that payments in respect thereof shall be made directly
to the Collateral Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account

30 



--------------------------------------------------------------------------------



 



Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
          6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock
(subject to the last two sentences of Section 5.3.1 of this Agreement) and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate rights with respect
to the Pledged Stock; provided, however, that no vote shall be cast or corporate
right exercised or such other action taken (other than in connection with a
transaction expressly permitted by the Credit Agreement) which, in the
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Stock or the related rights or remedies of the Secured Parties or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
          (b) If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Pledgor or Pledgors, (i) the Collateral Agent, the ABL Collateral Agent
or any Additional Agent, as applicable, in accordance with the Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock and make application
thereof to the Obligations of the relevant Pledgor in such order as is provided
in Section 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent or its nominee or the ABL Collateral Agent or
any Additional Agent or the respective nominee thereof, and the Collateral Agent
or its nominee or the ABL Collateral Agent or any Additional Agent or the
respective nominee thereof, as applicable, in accordance with the Intercreditor
Agreement, may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, the ABL Collateral
Agent or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent, the ABL Collateral Agent or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, may reasonably
determine), all

31 



--------------------------------------------------------------------------------



 



without liability (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral
Agent, the ABL Collateral Agent or any Additional Agent, as applicable, in
accordance with the Intercreditor Agreement, shall have no duty, to any Pledgor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing, provided that the Collateral Agent,
the ABL Collateral Agent or any Additional Agent, as applicable, in accordance
with the Intercreditor Agreement, shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in Section 6.6 other than in
accordance with Section 6.6.
          (c) Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to (i) comply with
any instruction received by it from the Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and each Pledgor agrees that each Issuer
or maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Collateral Agent.
          (d) Each party acknowledges that the shares of the entities listed on
the Schedule 2 attached hereto are being transferred to and deposited with the
Collateral Agent as collateral security for the loans made by lenders pursuant
to the Credit Agreement and the ABL Credit Agreement and that this
Section 6.3(d) is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.
          6.4 Proceeds to be Turned Over to the Collateral Agent. In addition to
the rights of the Collateral Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Accounts Receivable constituting
Collateral, if an Event of Default shall occur and be continuing, and the
Collateral Agent shall have instructed any Grantor to do so, all Proceeds of
Security Collateral received by such Grantor consisting of cash, checks and
other Cash Equivalent items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties hereto, or the ABL Collateral
Agent and the other Secured Parties (as defined in the ABL Credit Agreement) or
any Additional Agent and the other applicable Additional Secured Parties (as
defined in the Intercreditor Agreement), as applicable, in accordance with the
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent,
the ABL Collateral Agent or any Additional Agent, as applicable, in accordance
with the Intercreditor Agreement (or their respective agents appointed for
purposes of perfection), in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, the ABL Collateral Agent or
any Additional Agent, as applicable, in accordance with the Intercreditor
Agreement, if required). All Proceeds of Security Collateral received by the
Collateral Agent hereunder shall be held by the Collateral Agent in the relevant
Collateral Proceeds Account maintained under its sole dominion and control. All
Proceeds of Security Collateral while held by the Collateral Agent in such
Collateral Proceeds Account (or by the relevant Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the

32 



--------------------------------------------------------------------------------



 



Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Section 6.5.
          6.5 Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, subject to the Intercreditor Agreement, any and
all Proceeds of the relevant Grantor’s Security Collateral (as defined in the
Credit Agreement) received by the Collateral Agent (whether from the relevant
Grantor or otherwise) shall be held by the Collateral Agent for the benefit of
the Secured Parties as collateral security for the Obligations of the relevant
Grantor (whether matured or unmatured), and/or then or at any time thereafter
may, in the sole discretion of the Collateral Agent, be applied by the
Collateral Agent in accordance with the Intercreditor Agreement, and thereafter
against the Obligations of the relevant Grantor then due and owing as follows
(without duplication of any amounts applied in accordance with the Intercreditor
Agreement):
     FIRST, to the payment of all Obligations consisting of all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees) of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Lenders under the Loan Documents;
     SECOND, to the payment of all Obligations consisting of any fees owed to
the Administrative Agent and the Collateral Agent;
     THIRD, to the payment of all Obligations consisting of all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees of counsel to the Administrative Agent and the Lenders) of each
Lender in connection with enforcing its rights under the Loan Documents;
     FOURTH, to the payment of all Obligations consisting of accrued fees (other
than any referred to in clause “SECOND” above) and interest, including, with
respect to Obligations owed to any Non-Lender Secured Party, any fees, premiums
and scheduled periodic payments then due and owing to such Non-Lender Secured
Party under any Secured Bank Product Agreement;
     FIFTH, to the payment of all Obligations consisting of outstanding
principal, including, with respect to Obligations owed to any Non-Lender Secured
Party, any breakage, termination or other payments then due and owing to such
Non-Lender Secured Party under any Secured Bank Product Agreement;
     SIXTH, to the payment of all other Obligations then due and owing and not
paid pursuant to the Intercreditor Agreement or clauses “FIRST” through “FIFTH”
above; and
     SEVENTH, thereafter in accordance with the Intercreditor Agreement to the
extent applicable, and then to the relevant Grantor or its successors or
assigns, or to whoever may be lawfully entitled to receive the same.
          6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or

33 



--------------------------------------------------------------------------------



 



agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code or any other applicable law. Without limiting the generality of the
foregoing, to the extent permitted by applicable law, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Collateral Agent or any other Secured Party shall have the
right, to the extent permitted by law, upon any such sale or sales, to purchase
the whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Security Collateral and make it available to the Collateral Agent
at places which the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Collateral
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Grantor then due and owing, in the order of
priority specified in Section 6.5 above, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need the Collateral Agent account for the surplus, if any, to such
Grantor. To the extent permitted by applicable law, (i) such Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Collateral
Agent or such other Secured Party, and (ii) if any notice of a proposed sale or
other disposition of Security Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
          6.7 Registration Rights. (a) If the Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the reasonable opinion of the Collateral Agent it is
necessary or reasonably advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its best efforts to cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Collateral Agent, necessary or advisable to
register such Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii)

34 



--------------------------------------------------------------------------------



 



use its reasonable best efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of not more
than one year from the date of the first public offering of such Pledged Stock,
or that portion thereof to be sold, and (iii) make all amendments thereto and/or
to the related prospectus which, in the reasonable opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.
          (b) Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.
          (c) Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Pledgor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement.
          6.8 Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Grantor and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

35 



--------------------------------------------------------------------------------



 



SECTION 7 THE COLLATERAL AGENT
          7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default. Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law), (x) each Pledgor hereby gives the Collateral Agent the power and right, on
behalf of such Pledgor, without notice or assent by such Pledgor, to execute, in
connection with any sale provided for in Section 6.6(a) or 6.7, any
indorsements, assessments or other instruments of conveyance or transfer with
respect to such Pledgor’s Pledged Collateral, and (y) each Grantor hereby gives
the Collateral Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Security Collateral or with respect to any other
Security Collateral of such Grantor and file any claim or take any other action
or institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account Receivable of such Grantor that constitutes
Security Collateral or with respect to any other Security Collateral of such
Grantor whenever payable;
     (ii) in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens, other than Liens permitted under
this Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and
     (iv) (A) direct any party liable for any payment under any of the Security
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any

36 



--------------------------------------------------------------------------------



 



Security Collateral of such Grantor; (C) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Security Collateral of such Grantor; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Security Collateral of such Grantor; (F) settle,
compromise or adjust any such suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Security Collateral of such Grantor (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), for such term or terms,
on such conditions, and in such manner, as the Collateral Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Security
Collateral of such Grantor as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Security Collateral of such Grantor and
the Collateral Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
          (b) The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans, from the date of payment
by the Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.
          (c) Each Grantor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Grantor until this Agreement is terminated as to such Grantor,
and the security interests in the Security Collateral of such Grantor created
hereby are released.
          7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Grantor or any other Person or, except as otherwise provided
herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security

37 



--------------------------------------------------------------------------------



 



Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except as otherwise provided herein or for
their own gross negligence or willful misconduct.
          7.3 Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Grantor’s
Security Collateral without the signature of such Grantor in such form and in
such filing offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Grantor authorizes the Collateral Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. The
Collateral Agent agrees to use commercially reasonable efforts to notify the
relevant Grantor of any financing or continuation statement filed by it,
provided that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.
          7.4 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
          7.5 Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein.

38 



--------------------------------------------------------------------------------



 



SECTION 8 NON-LENDER SECURED PARTIES
          8.1 Rights to Collateral (a)  The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement), including, without
limitation, the right to (A) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (B) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election, notice account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Guarantor under this Agreement or
release any Collateral from the Liens of any Security Document or consent to or
otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of,
this Agreement); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of the Borrower or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders seeking on an equal and ratable basis, any adequate
protection or relief from the automatic stay with respect to the Collateral in
any Bankruptcy.
          (b) Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Borrower or any of its Subsidiaries and the release of
any or all of the Collateral from the Liens of any Security Document in
connection therewith.
          (c) Notwithstanding any provision of this Section 8.1, the Non-Lender
Secured Parties shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings (A) in order to prevent any Person from seeking to foreclose on the
Collateral or supersede the Non-Lender Secured Parties’ claim thereto or (B) in
opposition to any motion, claim, adversary proceeding or other

39 



--------------------------------------------------------------------------------



 



pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Non-Lender Secured Parties.
          (d) Each Non-Lender Secured Party, by its acceptance of the benefit of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Guarantor from its Obligations hereunder, all
without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
          8.2 Appointment of Agent. Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.
          8.3 Waiver of Claims. To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including, without limitation, any such exercise described in
Section 8.1(b) above), except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person. None of the
Collateral Agent or any Lender or any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Borrower, any Subsidiary of the Borrower, any Non-Lender Secured Party or
any other Person or to take any other action or forbear from doing so whatsoever
with regard to the Collateral or any part thereof, except for any such action or
failure to act which constitutes willful misconduct or gross negligence of such
Person.
SECTION 9 MISCELLANEOUS
          9.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Grantor and the Collateral Agent,
provided that (a) any provision of this Agreement imposing obligations on any
Grantor may be waived by the Collateral Agent in a written instrument executed
by the Collateral Agent and (b) notwithstanding anything to the contrary in
Section 10.1 of the Credit Agreement, no such waiver and no such amendment or

40 



--------------------------------------------------------------------------------



 



modification shall amend, modify or waive the definition of “Secured Party” or
Section 6.5 if such waiver, amendment, or modification would adversely affect a
Secured Party without the written consent of each such affected Secured Party.
For the avoidance of doubt, it is understood and agreed that any amendment,
amendment and restatement, waiver, supplement or other modification of or to the
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to the Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Agreement, or any
term or provision hereof, or any right or obligation of any Grantor hereunder or
in respect hereof, shall not be given such effect except pursuant to a written
instrument executed by each affected Grantor and the Collateral Agent in
accordance with this Section 9.1.
          9.2 Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1, unless and until such
Guarantor shall change such address by notice to the Collateral Agent and the
Administrative Agent given in accordance with Section 10.2 of the Credit
Agreement.
          9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
          9.4 Enforcement Expenses; Indemnification. (a) Each Guarantor jointly
and severally agrees to pay or reimburse each Secured Party and the Collateral
Agent for all their respective reasonable costs and expenses incurred in
collecting against any Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement against such
Guarantor and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to the Secured Parties, the Collateral Agent and the Administrative Agent.
          (b) Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect

41 



--------------------------------------------------------------------------------



 



to the execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the
Collateral Agent, the Administrative Agent or any other Secured Party.
          (c) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
          9.5 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Grantors, the Collateral Agent and the Secured
Parties and their respective successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.
          9.6 Set-Off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor, any other
Guarantor or the Borrower, any such notice being expressly waived by each
Guarantor and by the Borrower, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
Section 8.1(f) of the Credit Agreement with respect to any Guarantor so long as
any amount remains unpaid after it becomes due and payable by such Guarantor
hereunder, to set-off and appropriate and apply against any such amount any and
all deposits (general or special, time or demand, provisional or final) (other
than the Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent, the Administrative Agent or such other Secured
Party to or for the credit or the account of such Guarantor, or any part thereof
in such amounts as the Collateral Agent, the Administrative Agent or such other
Secured Party may elect. The Collateral Agent, the Administrative Agent and each
other Secured Party shall notify such Guarantor promptly of any such set-off and
the application made by the Collateral Agent, the Administrative Agent or such
other Secured Party of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Collateral Agent, the Administrative Agent and each other Secured
Party under this Section 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, the Administrative Agent or such other Secured Party may have.
          9.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
          9.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged

42 



--------------------------------------------------------------------------------



 



Stock issued by a Foreign Subsidiary, all rights, powers and remedies provided
in this Agreement may be exercised only to the extent that they do not violate
any provision of any law, rule or regulation of any Governmental Authority
applicable to any such Pledged Stock or affecting the legality, validity or
enforceability of any of the provisions of this Agreement against the Pledgor
(such laws, rules or regulations, “Applicable Law”) and are intended to be
limited to the extent necessary so that they will not render this Agreement
invalid, unenforceable or not entitled to be recorded, registered or filed under
the provisions of any Applicable Law.
          9.9 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          9.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Grantors, the Collateral Agent, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Grantors, the Collateral Agent, the Administrative Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

43 



--------------------------------------------------------------------------------



 



          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any punitive damages.
          9.13 Acknowledgments. Each Guarantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) none of the Collateral Agent, the Administrative Agent or any
other Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
          9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          9.15 Additional Grantors. Each new Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement
substantially in the form of Annex 1 hereto. Each existing Grantor that is
required to become a Pledgor with respect to Capital Stock of any new Subsidiary
of the Borrower pursuant to Section 6.9 of the Credit Agreement shall become a
Pledgor with respect thereto upon execution and delivery by such Grantor of a
Supplemental Agreement substantially in the form of Annex 2 hereto.
          9.16 Releases. (a) At such time as the Loans and the other Obligations
(other than any Obligations owing to a Non-Lender Secured Party in respect of
the provision of cash management services) then due and owing shall have been
paid in full, all Security Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Grantors. At the request and sole expense of any Grantor following any
such termination, the Collateral Agent shall deliver to such Grantor any
Security Collateral held by the Collateral Agent hereunder, and the Collateral
Agent and the Administrative Agent shall execute and deliver to such Grantor
such documents (including without limitation UCC termination statements) as such
Grantor shall reasonably request to evidence such termination.

44 



--------------------------------------------------------------------------------



 



          (b) In connection with any sale or other disposition of Security
Collateral permitted by the Credit Agreement (other than any sale or disposition
to another Grantor), the Lien pursuant to this Agreement on such sold or
disposed of Security Collateral shall be automatically released. In connection
with the sale or other disposition of all of the Capital Stock of any Guarantor
(other than to the Borrower or a Subsidiary of the Borrower) or the sale or
other disposition of Security Collateral (other than a sale or disposition to
another Grantor) permitted under the Credit Agreement, the Collateral Agent
shall, upon receipt from the Borrower of a written request for the release of
such Guarantor from its Guarantee or the release of the Security Collateral
subject to such sale or other disposition, identifying such Guarantor or the
relevant Security Collateral and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, deliver to the Borrower or the relevant Grantor any of the relevant
Security Collateral held by the Collateral Agent hereunder and the Collateral
Agent and the Administrative Agent shall execute and deliver to the relevant
Grantor (at the sole cost and expense of such Grantor) all releases or other
documents (including without limitation UCC termination statements) necessary or
reasonably desirable for the release of such Guarantee or the Liens created
hereby on such Security Collateral, as applicable, as such Grantor may
reasonably request.
          9.17 Judgment. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.
          (b) The obligations of any Guarantor in respect of this Agreement to
the Collateral Agent, for the benefit of each holder of Secured Obligations,
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such holder is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by the Collateral Agent of any sum adjudged
to be so due in the judgment currency, the Collateral Agent may in accordance
with normal banking procedures purchase the original currency with the judgment
currency; if the amount of the original currency so purchased is less than the
sum originally due to such holder in the original currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Collateral Agent for the benefit of such holder, against such
loss, and if the amount of the original currency so purchased exceeds the sum
originally due to the Collateral Agent, the Collateral Agent agrees to remit to
the Borrower, such excess. This covenant shall survive the termination of this
Agreement and payment of the Obligations and all other amounts payable
hereunder.

45 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed, all as of the date first written above.

             
BORROWER:
           
 
                NCI BUILDING SYSTEMS, INC.    
 
           
 
  By:   /s/ Todd R. Moore
 
        Name: Todd R. Moore         Title: EVP and General Counsel    
 
           
GUARANTORS:
           
 
                NCI GROUP, INC.    
 
           
 
  By:   /s/ Todd R. Moore
 
        Name: Todd R. Moore         Title: EVP and General Counsel    
 
                ROBERTSON-CECO II CORPORATION    
 
           
 
  By:   /s/ Todd R. Moore
 
        Name: Todd R. Moore         Title: EVP and General Counsel    
 
                STEELBUILDING.COM, INC    
 
           
 
  By:   /s/ Todd R. Moore
 
        Name: Todd R. Moore         Title: EVP and General Counsel    

          Acknowledged and Agreed to as of
the date hereof by:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Collateral Agent    
 
       
By:
  /s/ Jacob Petkovich
 
    Name: Jacob Petkovich     Title: Director    

46 



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT
          ASSUMPTION AGREEMENT, dated as of                      ___, ___, made
by                                          , a                      corporation
(the “Additional Grantor”), in favor of Wachovia Bank, National Association, as
collateral agent and administrative agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined below). All capitalized terms not defined herein shall have
the meaning ascribed to them in such the Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, NCI Building Systems, Inc. (the “Borrower”), Wachovia Bank,
National Association, as administrative agent and collateral agent and the
Lenders are parties to an Amended and Restated Credit Agreement, dated as of
[                    ] (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Subsidiaries are, or are to become, parties to the Guarantee and
Collateral Agreement, dated as of [                    ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement);
          WHEREAS, the Additional Grantor is a member of an affiliated group of
companies that includes the Borrower and each other Grantor; the proceeds of the
extensions of credit under the Credit Agreement will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors
(including the Additional Grantor) in connection with the operation of their
respective businesses; and the Borrower and the other Grantors (including the
Additional Grantor) are engaged in related businesses, and each such Grantor
(including the Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.15
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor [, Grantor and Pledgor]
[and Grantor] [and Pledgor]1 and, without limiting the generality of the
 

1   Indicate the capacities in which the Additional Grantor is becoming a
Grantor.

 



--------------------------------------------------------------------------------



 



foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor]2 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [                    ] to the Guarantee and Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information. The Additional Grantor hereby represents and warrants that each of
the representations and warranties of such Additional Grantor, in its capacities
as a Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor],3 contained
in Section 4 of the Guarantee and Collateral Agreement is true and correct in
all material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 

2   Indicate the capacities in which the Additional Grantor is becoming a
Grantor.   3   Indicate the capacities in which the Additional Grantor is
becoming a Grantor.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

         
 
      [ADDITIONAL GRANTOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Acknowledged and Agreed to as
of the date hereof by:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent and Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Assumption Agreement
SUPPLEMENTAL AGREEMENT
          SUPPLEMENTAL AGREEMENT, dated as of                      ___, ___,
made by                     , a                      corporation (the
“Additional Pledgor”), in favor of Wachovia Bank, National Association, as
collateral agent and administrative agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined below). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Guarantee and Collateral Agreement referred
to below, or if not defined therein, in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, NCI Building Systems, Inc. (the “Borrower”), Wachovia Bank,
National Association, as administrative agent and collateral agent and the
Lenders are parties to an Amended and Restated Credit Agreement, dated as of
[                    ] (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Subsidiaries are, or are to become, parties to the Guarantee and
Collateral Agreement, dated as of [                    ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement);
          WHEREAS, the Credit Agreement requires the Additional Pledgor to
become a Pledgor under the Guarantee and Collateral Agreement with respect to
Capital Stock of certain new Subsidiaries of the Borrower; and
          WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Supplemental Agreement, the Additional Pledgor, as provided in Section 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Borrower listed in Annex 1-A hereto, as a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 2 to the Guarantee and Collateral Agreement,
and such Schedule 2 is hereby amended and modified to include such information.
          2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND RIGHTS AND
OBLIGATIONS OF THE PARTIES HERUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Supplemental
Agreement to be duly executed and delivered as of the date first above written.

         
 
      [ADDITIONAL PLEDGOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Acknowledged and Agreed to as
of the date hereof by:
WACHOVIA BANK, NATIONAL ASSOCIATION
as Collateral Agent and Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 